Citation Nr: 0945387	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a dental disorder, 
claimed as due to the extraction of four molars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in August 2009; a 
transcript is of record.



FINDINGS OF FACT

1.  Giving the benefit of the doubt to the Veteran, the Board 
finds that he had four teeth extracted during his active 
service. 

2.  However, there is no evidence that the loss of teeth was 
due to loss of substance of the mandible or maxilla, a combat 
wound, or in-service trauma, nor is there any evidence that 
the Veteran was a prisoner of war (POW).



CONCLUSION OF LAW

A dental disability was not incurred in or aggravated by 
active service, nor have the criteria for outpatient 
treatment for a dental disorder been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In January 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2008 rating 
decision and February 2009 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the January 2008 letter which VA 
sent to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his teeth.  An examination would 
not be able to establish that the in-service extraction of 
four molars is compensable under VA regulations, as discussed 
below in detail.  Therefore, a VA examination is not 
necessary.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment.  See 38 C.F.R. § 3.381 (2009).  
In some cases dental disabilities are compensable for rating 
purposes under 38 C.F.R. § 4.150 (Schedule of ratings - 
dental and oral conditions), Diagnostic Codes (DCs) 9900-9916 
(2009).

The Veteran is claiming entitlement to service connection for 
the extraction of four molar teeth in service.  In this 
regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

Thus, in the current case, adjudication of the claim for 
service connection must also include consideration of service 
connection for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc) (holding that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.

Unfortunately, the Veteran's service dental records were lost 
in an accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

VA treatment notes indicate that the Veteran sought VA dental 
treatment in March 2004.  He complained of a problem with a 
chipped tooth and being sensitive to heat and cold.  He said 
that a tooth had been "laminated" several years before and 
that part of it had chipped off.  He was afraid that he was 
going to have a bad toothache.

The Veteran wrote in his July 2008 Notice of Disagreement 
that, while in service, he was sent to the dental clinic as 
part of processing before he was to be deployed to Korea.  
Four of his molars were pulled at the clinic, which he was 
told was done because they did not fill teeth there.  The 
Veteran continued that he now has digestive problems because 
his other teeth are worn out due to not having molars, and he 
cannot properly chew his food.  He said that he cannot afford 
to go to a private dentist.  In a February 2008 statement the 
Veteran wrote that his molars had been extracted in February 
1952.  He further stated that, at worst, he had tiny cavities 
in the teeth that were extracted, and that a friend who is a 
dentist told him after discharge that he would have serious 
problems.  Furthermore, the Veteran wrote that he took many 
prescriptions because of not being able to chew correctly.  
On his February 2009 VA Form 9, the Veteran wrote that he had 
developed a hernia as a result of not being able to eat 
properly.

At the August 2009 hearing, the Veteran testified that he did 
not have toothaches before his molars were extracted.  He 
reported having routine dental care prior to service but not 
having any problems.  There was no dental examination at his 
induction, and he was told that there was a minor problem 
with his molars when they were extracted in February 1952.  
He said he has a temporary bridge on his front teeth, but 
testified that there is no bridgework in the back.

Upon careful review of the evidence of record, the Board 
finds that service connection for loss of teeth has not been 
established.  Dental disorders which may be compensable 
include irreplaceable missing teeth, and disease and damage 
to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  Missing teeth 
may be compensable for rating purposes under DC 9913.  
However, the regulation specifies that tooth loss is only 
compensable where it is due to loss of substance of the body 
of the maxilla or mandible without loss of continuity.  
Further, the Note immediately following that code states, 
"These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  Id.

In the instant case, there is no objective, competent 
evidence of record that the Veteran has irreplaceable missing 
teeth or that any loss of teeth has been caused by loss of 
substance of the body of the maxilla or mandible.  The 
Veteran has not contended, and the evidence does not 
demonstrate, that he sustained any injury to the teeth or 
that he had suffered from any qualifying disease of the jaw 
in service.  Nor is there any suggestion that he had any 
other condition listed among the compensable dental and oral 
conditions in the Rating Schedule.  See 38 C.F.R. § 4.150.  
Thus, entitlement to service connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.  
That determination is based on the criteria set forth under 
38 C.F.R. § 3.381.

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days 
or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.

The Board further notes that 38 C.F.R. § 17.161 sets forth 
classes of eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), 
and Class II(c).  With respect to Class II, Class II(a), and 
Class II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  Class II(c) eligibility is not dependent on 
having a service-connected compensable or noncompensable 
dental disability or condition.  Instead, eligibility is 
dependent upon having POW status for a period on 90 days or 
more.  It is determined that "noncompensable" service-
connected disability, for purposes of 38 C.F.R. § 17.161, 
would include a grant of service connection for treatment 
purposes, and not simply a "zero percent" evaluation for 
compensation under 38 C.F.R. § 4.150.

In the present case, the Veteran has indicated that he did 
not have a dental examination at induction, and his service 
dental records are not available for review.  Furthermore, 
his teeth were extracted in February 1952, which was more 
than 180 days after his June 1951 induction.  Since there was 
not a dental examination at induction, and in any event the 
service dental records are not available, it cannot be known 
whether the Veteran has any of the disorders specifically 
excluded for consideration for service connection under 38 
C.F.R. § 3.381(d) or (e).  Giving the benefit-of-the-doubt to 
the Veteran, the Board concludes that the criteria under 38 
C.F.R. § 3.381(a) have been satisfied here, and his missing 
teeth are considered service-connected for treatment purposes 
only.

However, in considering outpatient treatment eligibility, 
because having a service-connected compensable dental 
condition is a predicate to eligibility under Class I, this 
provision cannot serve as a basis for authorization of 
outpatient dental treatment for any of the Veteran's teeth.  
38 C.F.R. § 17.161.

Next, a service-connected noncompensable disability is a 
predicate to eligibility under Classes II, II(a), and Class 
II(b).  The Veteran does have a noncompensable service-
connected disability in this case.  However, he is not 
eligible for treatment under the specified Classes because of 
failure to meet other criteria.  A predicate for eligibility 
for Class II treatment is discharge from active service after 
September 30, 1981, or application for treatment within one 
year after discharge, neither of which condition has been met 
here.  Moreover, the Veteran was not a POW, and he did not 
sustain his dental disorder as a result of a combat wound or 
in-service trauma; therefore, he is not eligible for 
treatment under Classes II(a) or II(b).  Similarly, because 
the evidence does not establish that the Veteran was a POW, 
he is not eligible for outpatient dental treatment under 
Class II(c).  There are no other relevant classes of 
eligibility based on the facts of record in the instant case.

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disorder due to the extraction of four molars, including for 
outpatient treatment purposes.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.


ORDER

Service connection for a dental disorder due to the 
extraction of four molars is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


